Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-30-2003

Miller v. Rite Aid Corp
Precedential or Non-Precedential: Precedential

Docket No. 02-2464




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Miller v. Rite Aid Corp" (2003). 2003 Decisions. Paper 392.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/392


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    PRECEDENTIAL

                                               Filed June 30, 2003

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                            No. 02-2464


                        ANTHONY MILLER,
                                    Appellant
                                   v.
                    RITE AID CORPORATION

        Appeal from the United States District Court
          for the Eastern District of Pennsylvania
             (D.C. Civil Action No. 00-cv-4938)
         District Judge: Hon. William H. Yohn, Jr.

                       Argued: April 3, 2003
         Before: MCKEE, SMITH, Circuit Judges, and
                 HOCHBERG, District Judge.*

                       (Filed June 30, 2003)
                          Gerald S. Berkowitz, Esq. (argued)
                          625 B Swedesford Road
                          Swedesford Corporate Center
                          Malvern, PA 19355-1530




* Honorable Faith Hochberg, United States District Court for the District
of New Jersey, sitting by designation.
                             2


                      Robert A. Klein, Esq.
                      Conrad, O’Brien, Gellman & Rohn
                      1515 Market Street, 16th Fl.
                      Philadelphia, PA 19102-9620
                        Attorneys for Appellant
                      A. James Johnston, Esq.
                      Jonathan B. Spraque, Esq. (argued)
                      Post & Schell, P.C.
                      1800 J.F.K. Blvd., 19th Fl.
                      Philadelphia, PA 19103
                        Attorneys for Appellee


                OPINION OF THE COURT

SMITH, Circuit Judge.
   Anthony Miller, formerly an executive for the Rite Aid
Corporation (“Rite Aid”), appeals the District Court’s
decision, after a non-jury trial, that Miller lacked standing
to bring a claim against Rite Aid pursuant to the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq. Because Miller was never laid off, the
District Court found that Miller: (1) is not, and never was,
eligible to receive the severance benefits he sought through
his civil suit; and (2) is no longer employed by Rite Aid and
therefore has no prospect of becoming eligible to receive
those severance benefits. Accordingly, the District Court
concluded that Miller was not a “participant” authorized to
bring a civil action pursuant to § 502(a)(1) of ERISA. We
agree, in substance, with the District Court, but will
remand the matter to the District Court to enter an order
consistent with Miller’s lack of standing.

                             I.
   In September of 1999, the Rite Aid Corporation began
experiencing financial difficulties. As a result, Rite Aid
began to lay off employees at its corporate headquarters. In
the reshuffling of personnel which accompanied these lay
offs, Miller, then a senior executive at Rite Aid, became the
                               3


Corporate Director of Store Planning and began reporting
directly to Mark White, Rite Aid’s Vice-President of Store
Development. Later that fall, a new management team
decided to further restructure Rite Aid’s operations. Thus,
in March of 2000, White, then Miller’s boss and friend,
submitted to Rite Aid’s senior management a proposal to
restructure his department. As part of the restructuring,
the plan included a list of additional employees that White
proposed to lay off. The plan provided that laid off
employees would receive a severance package. That initial
plan did not include Miller.
   Later that March, Miller discussed with White the
possibility of being added to the list of employees whose
severances White would be proposing to management.
Miller had begun negotiations to join a company in Arizona
called U.S. GlobalNet, an internet start-up which was
developing certain software products. Pursuant to Miller’s
request, White added Miller to the list of employees
proposed to be severed. Senior Rite Aid management gave
final approval to White’s restructuring plan in late May of
2000. As part of that plan, White had complete discretion
“as to the timing and order of the lay off of each individual
whose severance was approved by senior Rite Aid
management.”
   On June 1, 2000, Miller and GlobalNet orally agreed to
employment terms, later entering into a written agreement
at the end of that month. On June 6, White told Miller that
management had agreed to include Miller in the
restructuring plan and informed coworkers that Miller
would be leaving. White did not, however, provide Miller
with any official severance date. White did begin to
otherwise implement the restructuring plan, and some, but
not all, of the employees listed in the plan were, in fact, laid
off that first week in June.
  The next day, June 7, 2000, Larry Haller, the Director of
Retail Facilities, who reported directly to Miller, tendered
his written resignation effective June 23, 2000. Although
White and Miller expected this resignation eventually, it
occurred earlier than both anticipated. Thus, in response to
the short-staffing that Haller’s resignation caused White in
Miller’s area, White had to suspend plans to sever Miller.
                              4


When White explained to Miller what had happened, Miller
“volunteered” to stay on at Rite Aid to manage Rite Aid’s
facilities department during the restructuring period. White
did not provide Miller with any affirmative date or estimate
as to when he might be severed. Nonetheless, Miller
contacted his new prospective employer, GlobalNet, and
arranged to start with that company on July 31, 2000.
  From June 9, 2000 through July 2, 2000, Miller and
White exchanged e-mails regarding Miller’s departure and
his entitlement to severance. On June 14, 2000, in
response to an e-mail from Miller, White told Miller that he
would receive his severance package when he was laid off.
However, because of staffing shortages, White explained
that he could neither afford to lay Miller off at that time nor
commit to an affirmative date as to when he could let Miller
go. White wrote, “As soon as I can let you go, I will. And
you will get a handsome package to take with you
(assuming you stay around long enough to get it of
course)!”
  On June 26, 2000, Miller asserted to White in an e-mail
that his “final date is July 28th and my 9 months of
severance needs to start from there.” On July 2, White
responded to Miller that he could not guarantee Miller a
specific severance date, nor would he agree to a severance
date just because Miller had unilaterally accepted another
job. White wrote:
    The idea that being laid off and getting a severance
    package is somehow a “right” that you have is
    preposterous. I have been telling you all along that
    your employment is still active and that I don’t know
    when that situation will change. If you choose to take
    your family somewhere other than Harrisburg, it is
    your choice. If you leave on July 28, it will be because
    you resigned not because you were being laid off. You
    will leave without a severance package.
  On August 7, 2000, Miller, still working for Rite Aid, sent
White an e-mail asking, “Will I get a package if I stay until
the end of August — whether there is a replacement or
not?” White responded that Rite Aid only gives severance
packages when an employee is laid off. In Miller’s case,
                              5


White stated that it was not only unnecessary to lay him
off, it was “virtually impossible” given the staffing shortages
in the department.
   Finally, on August 18, 2000, Miller resigned from Rite
Aid, effective immediately. The District Court found that
“[a]t the time Miller resigned, he was aware that his
severance benefits would not vest until his employment at
Rite Aid was severed.” The District Court found that “Rite
Aid never severed Miller’s employment,” further noting that
“[t]here are employees listed on the severance list approved
in May 2000 that continue to be employed by Rite Aid.”
   On September 29, 2000, Miller filed a two-count
complaint against Rite Aid in the United States District
Court for the Eastern District of Pennsylvania. Miller
asserted claims to the severance benefits he contends Rite
Aid promised him based on state law breach of contract
and wrongful denial of benefits pursuant to ERISA
§ 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B). In seeking
summary judgment, Rite Aid admitted that its severance
plan was a welfare benefit plan subject to the provisions of
ERISA. Therefore, Rite Aid contended that ERISA would
preempt Miller’s contract claim. Nonetheless, Rite Aid also
argued that because Miller was not an ERISA “participant,”
he had no standing to bring an ERISA claim. In opposition
to summary judgment, Miller contended that he was an
ERISA “participant,” and therefore had standing to bring
that claim; however, Miller agreed that his state law claim
was preempted. On that basis, the District Court granted
summary judgment to Rite Aid on the state law contract
claim, but held the ERISA claim over for trial.
   After a non-jury trial on the “merits” of the ERISA claim,
the District Court concluded that Miller was not a
“participant,” as defined by 29 U.S.C. § 1002(7); therefore,
“Miller lacks standing to bring an ERISA action for unpaid
benefits under the severance plan.” The District Court
issued an Order of Judgment in favor of Rite Aid. Miller
subsequently filed a notice of appeal with respect to “the
final order entered in favor of the Defendant on May 21,
2002,” but, notwithstanding the District Court’s judgment
against him on the ERISA claim, did not appeal the earlier
grant of summary judgment on his state law contract claim.
                                    6


  The District Court asserted jurisdiction over this case
pursuant to 28 U.S.C. §§ 1331, 1332(a)(1), and 1367. This
Court has jurisdiction over the present appeal pursuant to
28 U.S.C. § 1291. When a district court conducts a non-
jury trial, we “review the District Court’s findings of facts
for clear error. Application of legal precepts to historical
facts receive plenary review.” In re Unisys Sav. Plan Litig.,
173 F.3d 145, 149 (3d Cir. 1999). However, “[i]t is not for
us to pass upon the numerous factual and legal issues as
though we were trying the cases [d]e novo. ‘It is not enough
to reverse the District Court that we might have appraised
the facts somewhat differently. If there is warrant for the
action of the District Court, our task on review is at an
end.’ ” Matter of Penn Cent. Transp. Co., 596 F.2d 1127,
1140 (3d Cir. 1979) (quoting Group of Inst’l Inv. v. Chicago,
M., St. P. & P. R. Co., 318 U.S. 523, 564 (1943)). We have
plenary review over questions of standing. AT&T
Communications of New Jersey, Inc. v. Verizon New Jersey,
Inc., 270 F.3d 162, 168 (3d Cir. 2001).

                                   II.
   In granting judgment for Rite Aid, the District Court
concluded that Miller lacked “standing” to bring an ERISA
claim because he did not meet the definition of an ERISA
“participant,” as defined by 29 U.S.C. § 1002(7). At oral
argument, the parties conceded that this case presents no
issue of traditional Article III standing, U.S. Const. art. III,
§ 2 (“Cases” and “Controversies”), a contention with which
we agree. However, the “question of standing ‘involves both
constitutional limitations on federal-court jurisdiction and
prudential limitations on its exercise.’ ” Bennett v. Spear,
520 U.S. 154, 162 (1997) (quoting Warth v. Seldin, 422 U.S.
490, 498 (1975)). These “judicially self-imposed limits on
the exercise of federal jurisdiction are founded in concern
about the proper — and properly limited — role of the
courts in democratic society; but unlike their constitutional
counterparts, they can be modified or abrogated by
Congress.” Id. at 162 (quotations and citations omitted).1

1. Prudential considerations of standing— i.e., whether “a plaintiff ’s
grievance . . . arguably fall[s] within the zone of interests protected or
                                    7


“The first inquiry, then, is whether Congress expressly
negated [the] prudential standing doctrine in passing the
[statute at issue]. In determining whether Congress
intended to abrogate the background presumption that
prudential standing doctrine applies, we consider the
statutory text, its structure, and its legislative history.”
Conte Bros. Auto., Inc. v. Quaker State-Slick 50, Inc., 165
F.3d 221, 227 (3d Cir. 1998); see also Proctor & Gamble Co.
v. Amway Corp., 242 F.3d 539, 560 (5th Cir. 2001) (citing
Bennet, 520 U.S. at 163).
   Far from abrogating the prudential standing doctrine, in
past decisions, we have stated that “ERISA § 502(a)(1), 29
U.S.C. § 1132(a)(1), restricts civil actions against a plan
administrator to actions brought by a ‘participant or
beneficiary.’ The requirement that the plaintiff be a plan
participant is both a standing and subject matter
jurisdictional   requirement.”    Saporito v. Combustion
Engineering Inc., 843 F.2d 666, 670-71 (3d Cir. 1988)
(emphasis added), vacated by Combustion Engineering, Inc.
v. Saporito, 489 U.S. 1049 (1989) (“. . . remanded . . . for
further consideration in light of Firestone Tire and Rubber
Company v. Bruch, 489 U.S. 101 . . . (1989).”); see also
Becker v. Mack Trucks, Inc., 281 F.3d 372, 377-79 (3d Cir.
2002) (addressing standing before “turn[ing] to the merits of
their claims”); Shawley v. Bethlehem Steel Corp., 989 F.2d
652, 655 n.5 (3d Cir. 1993) (“Because we hold that
plaintiffs have no standing to sue under ERISA, we do not
address the merits of plaintiffs’ discrimination claim under

regulated by the statutory provision or constitutional guarantee invoked
in the suit,” Bennett, 520 U.S. at 162 — were first applied “to suits
under the APA, but later cases have applied it also in suits not involving
review of federal administrative action.” Id. at 163. “[T]he breadth of the
zone of interests varies according to the provisions of law at issue, so
that what comes within the zone of interests of a statute for purposes of
obtaining judicial review of administrative action under the ‘generous
review provisions’ of the APA may not do so for other purposes.” Id.
(quoting Clarke v. Sec. Indus. Assoc., 479 U.S. 388, 400 n.16 (1987)
(internal quotation omitted)). Rather, “Congress legislates against the
background of our prudential standing doctrine, which applies unless it
is expressly negated.” Id.
                                   8


§ 510.”).2 Thus, we have construed the language of
§ 502(a)(1) to provide standing for a civil action only to “a
participant or beneficiary.” 29 U.S.C. § 1132(a)(1). In that
sense, the “zone of interest” inquiry in the prudential
standing analysis for § 502(a)(1) claims is inextricably tied
to the question of whether a plaintiff can meet the
definitions of either a “participant” or “beneficiary.” 29
U.S.C. § 1002; see also Christopher v. Mobil Oil Corp., 950
F.2d 1209, 1222 (5th Cir. 1992) (“. . . the standing question
and the merits of an employee’s claim are unavoidably
intertwined to some degree”); Vartanian v. Monsanto Co., 14
F.3d 697, 701 (1st Cir. 1994) (“In determining who is a
‘participant,’ for purposes of standing, the definition found
in 29 U.S.C. § 1002(7) must be read in the context of
traditional concepts of standing . . . . The ultimate question
is whether the plaintiff is within the zone of interests ERISA
was intended to protect.”) (emphasis original) (original
bracketing deleted).

                                   A.
  Miller does not dispute this premise. However, Miller
contends that because he was a “participant,” he
necessarily is a “participant” and, therefore, has standing to
pursue his claim. The statutory language of ERISA does not
support Miller’s argument.
  “The term ‘participant’ means any employee or former
employee of an employer . . . who is or may become eligible
to receive a benefit of any type from an employee benefit
plan . . .” 29 U.S.C. § 1002(7). Miller argues that he was a

2. Most other Circuits have also held that, as with Article III standing,
the question of whether a plaintiff has standing to sue under § 502 is a
jurisdictional question that must be addressed prior to the merits. See,
e.g., Hobbs v. Blue Cross Blue Shield of Alabama, 276 F.3d 1236, 1240-
41 (11th Cir. 2001); Ward v. Alternative Health Delivery Systems, Inc.,
261 F.3d 624, 626 (6th Cir. 2001); Coyne & Delany Co. v. Selman, 98
F.3d 1457, 1464 (4th Cir. 1996); Harris v. Provident Life & Accident Ins.
Co., 26 F.3d 930, 933 (9th Cir. 1994); Coleman v. Champion Intern.
Corp./Champion Forest Products, 992 F.2d 530, 533 (5th Cir. 1993);
Alexander v. Anheuser-Busch Companies, Inc., 990 F.2d 536, 538 (10th
Cir. 1993).
                                    9


participant in the Rite Aid severance plan because: (1) he
was on the list of employees to be laid off; (2) his severance
benefit had been approved by those with authority to
design the plan; (3) the plan administrator (White) had been
instructed to implement the plan; (4) White began to
implement the plan; and (5) Miller’s lay off was announced.
However, Miller’s argument entirely misses a critical point:
the District Court found that Miller had to be laid off to
become “eligible” for severance under Rite Aid’s plan. Miller
was never laid off.
   Miller may be correct that for a fleeting period of time he
met ERISA’s definition of participant; however, the District
Court found that he did not meet that definition after he
voluntarily left Rite Aid before the vesting of his benefits.3
Once Miller’s severance was approved by management, but
before he quit, Miller technically might have been an
“employee . . . of an employer . . . who . . . may become
eligible to receive a benefit,” specifically severance. 29
U.S.C. § 1002(7) (emphasis added).4 However, Miller never
actually became eligible; the District Court found that the
plan required him to be “severed” by the company to be
eligible. Instead, Miller resigned. Once Miller resigned, he
then became — and remains to this day — a “former
employee of an employer . . . who” neither “is or may
become eligible to receive a benefit.” See 29 U.S.C. § 1002(7)
(emphasis added). Miller is not presently “eligible for
benefits.” The District Court found that “Rite Aid only
provides severance benefits to those who are laid off.” Miller
also has no prospect of becoming eligible; he no longer
works for Rite Aid, and does not allege that Rite Aid may

3. The District Court found that “Steven Chesney, Rite Aid’s [D]irector of
Corporate Human Relations, is responsible for administering lay offs at
Rite Aid. Chesney Test. Only when Chesney was told of an employee’s
release date, did Chesney prepare a severance and release agreement for
the employee. Id. Because Miller was never given a date certain for his
release, Chesney did not prepare a severance package for Miller.” App.
011. “At the time Miller resigned, he was aware that his severance
benefits would not vest until his employment at Rite Aid was severed.”
App. 010.
4. The District Court made no specific findings on this point, nor did it
need to.
                              10


hire him back. What Miller is now is a “former employee of
an employer . . . who” might have “become eligible to receive
a benefit.” Cf. 29 U.S.C. § 1002(7). But § 1002(7) does not
define a former employee who “might have” become eligible
for benefits as a participant under ERISA. See id.
  This reading of the definition of “participant” is consistent
with both the leading Supreme Court decision and our own
precedent in this area.
    In our view, the term “participant” is naturally read to
    mean either “employees in, or reasonably expected to
    be in, currently covered employment,” . . . or former
    employees who “have . . . a reasonable expectation of
    returning to covered employment” or have “a colorable
    claim” to vested benefits. . . . A former employee who
    has neither a reasonable expectation of returning to
    covered employment nor a colorable claim to vested
    benefits, however, simply does not fit within the
    [phrase] “may become eligible.”
Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 117-18
(1989) (emphasis added) (citations omitted). Thus, in
Shawley v. Bethlehem Steel Corp., 989 F.2d 652 (3d Cir.
1993), we stated that whether former employees are
“participants” depends on whether “they have either a
colorable claim to vested benefits in the Plan or a
reasonable expectation of returning to employment at” the
company. Id. at 656 (emphasis added). Where the benefits
of those former employees had not vested prior to their
leaving the company, and the employees had no recall
rights to be rehired, we held that those plaintiffs were not
“participants” and affirmed the district court’s dismissal of
the ERISA claim for lack of standing. Id. at 657. Similarly,
the District Court found that Miller’s severance benefits
never vested.
  Reading Firestone Tire & Rubber, Shawley and other
cases interpreting the definition of “participant” to require
only a “colorable” claim to vested benefits, Miller asserts
that his claim was “colorable,” i.e., non-frivolous; thus, he
was a participant with standing to bring his claim. Miller
misapprehends both Firestone Tire & Rubber and the
doctrine of standing. We grant to Miller that his claim was
                               11


not frivolous. In fact, his claim was obviously substantial
enough to require the District Judge to conduct a non-jury
trial so as to resolve certain issues. Yet, therein lies the flaw
in Miller’s argument.
   The question of whether a plaintiff is a “participant,” and
thereby has standing to bring a §502(a)(1) claim, is most
often addressed after the filing of motions to dismiss or for
summary judgment. See, e.g., Firestone Tire & Rubber, 489
U.S. at 107; Becker, 281 F.3d at 375; Shawley, 989 F.2d at
655; Saporito, 843 F.2d at 667; Sallee v. Rexnord Corp., 985
F.2d 927 (7th Cir. 1993); Molnar v. Wibbelt, 789 F.2d 244
(3d Cir. 1986). However, the written terms of the Rite Aid
severance policy at issue left ambiguous the requirements
for an employee to vest in and become eligible for
severance. Conflicting parol evidence at summary judgment
evidently required a trial to settle that question.
Nonetheless, just because a plaintiff is permitted to proceed
to trial on an ERISA claim does not compel the conclusion
that he has standing. Standing is “not [a] mere pleading
requirement[,] but rather an indispensable part of the
plaintiff ’s case, each element [of which] must be supported
in the same way as any other matter on which the plaintiff
bears the burden of proof, i.e., with the manner and degree
of evidence required at the successive stages of the
litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561
(1992). “The party invoking federal jurisdiction bears the
burden of establishing these elements . . . [a]nd at the final
stage, those facts (if controverted) must be ‘supported
adequately by the evidence adduced at trial.’ ” Id. (quoting
Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 115
n.31 (1979)).
  Once Miller’s purported claim was brought to trial, it was
no longer simply a question of whether Miller could make
out a non-frivolous or “colorable claim to vested benefits.”
Firestone Tire & Rubber, 489 U.S. at 118 (emphasis added);
Shawley, 989 F.2d at 656. Miller had to prove “by the
evidence adduced at trial” that he actually met the
definition of participant. See Lujan, 504 U.S. at 561. The
“colorable” language in the decisions Miller cites is not part
of a generic legal test for meeting the definition of
“participant,” but is reflective of the minimal evidentiary
                                     12


production demanded of a plaintiff to avoid summary
judgment.5 See Christopher, 950 F.2d at 1221 (“Firestone
[cannot] be read to reduce the standing question to a
straightforward formula applicable in all cases.”). While we
have noted that the “zone of interest” inquiry for § 502(a)(1)
claims is tied to whether a plaintiff meets the definition of
a “participant or beneficiary,” at trial, these two inquiries
are nearly coextensive.6 As in Shawley, without having
vested in the benefits at issue, “plaintiffs could show no
likelihood of success in a suit for benefits.” 989 F.2d at
657; see also Becker, 281 F.3d at 379 (“a legally
unenforceable claim to contingent benefits cannot establish
a colorable claim to vested benefits under Firestone.”)
(emphasis in original). Thus, Miller’s status as a
“participant,” and thereby his standing to properly assert
his purported ERISA claim, depends upon whether the
District Court properly found that Miller did not become
eligible for severance benefits.

                                     B.
   While Miller has claimed to be solely concerned “with the
District Court’s Conclusions of Law concerning Miller’s
‘participant’ status,” Miller has implicitly disagreed with the
District Court’s factual finding that Rite Aid’s severance
plan required Miller to actually be laid off before Miller
would be “eligible to receive [that] benefit.” See 29 U.S.C.
§ 1002(7). If Miller is correct, and Miller was vested in his
severance benefits when, as he contends, White announced
Rite Aid’s plans to sever him, Miller would meet the
definition of “participant” in § 1002(7) and be entitled to
pursue a § 502(a)(1) claim. However, after a non-jury trial,
we “review the District Court’s findings of facts for clear

5. Requiring a plaintiff to establish a colorable claim to vested benefits at
the motion to dismiss or summary judgment stage is a standard
commensurate with “the burden of proof, i.e., with the manner and
degree of evidence required, at [those] successive stages of the litigation.”
See Lujan, 504 U.S. at 561.
6. The required elements for traditional Article III standing are obviously
separate from prudential standing requirements. Compare Bennett v.
Spear, 520 U.S. 154, 162 (1997), with Lujan, 504 U.S. at 560-61.
                                   13


error.” In re Unisys Sav. Plan Litig., 173 F.3d 145, 149 (3d
Cir. 1999).
   Based on testimony and exhibits at trial, the District
Court found that “Rite Aid employees who resign before Rite
Aid severs their employment do not receive any severance
benefits. . . . Miller voluntarily resigned,” and “Rite Aid
never severed Miller’s employment.” Thus, the District
Court found that Miller was not “an employee entitled to
benefits nor is he able to establish that he may become
eligible under the severance plan.” Applying these factual
findings, the District Court read 29 U.S.C. § 1002(7) to
draw an appropriate legal conclusion: “Miller is not a
qualified ERISA participant.”
   Miller premises many of his arguments on factual
findings that were never made by the District Court and
which the record does not support. Specifically, Miller’s
brief claims he “was included in the Rite Aid severance plan
and had a future right to benefits.” Miller also asserts, “It
was never contemplated in the context of the unwritten Rite
Aid severance plan, that Miller had to be laid off to attain
participant status.” Despite these assertions, the record
indicates otherwise.
   The District Court never found that Miller “had a future
right to benefits.” To the contrary, the District Court
explicitly found that Miller was not “entitled to benefits,”
and never was, because “Rite Aid only provides severance
benefits to those who are laid off.” Certainly, the possibility
of future benefits existed, but Miller never obtained a vested
“right” to those benefits.7 Furthermore, Miller’s assertion
that “[i]t was never contemplated . . . that Miller had to be
laid off to attain participant status” is a legal conclusion
premised on factual issues resolved against him: whether
he was, in fact, “eligible to receive a benefit.” See 29 U.S.C.
§ 1002(7). In his brief, Miller essentially admits that he was
never “eligible” to receive severance benefits. See, e.g.,
Appellant’s Br. at 14 (“Miller’s resignation prior to his lay

7. ERISA defines “vested liabilities” as those owed to “participants and
their beneficiaries which are nonforfeitable.” 29 U.S.C. § 1002(25). “The
term ‘nonforfeitable’ ” means the benefit “is unconditional, and which is
legally enforceable against the plan.” Id. § 1002(19) (emphasis added).
                               14


off may be important to the question of whether he was
eligible for benefits under the plan . . .” ) (emphasis added);
id. at 15-16 (“When Miller’s lay off and severance was
approved . . . he would have met the eligibility
requirements of the severance plan in the future, i.e., upon
his layoff. . .”) (emphasis added); Reply Br. at 3 (“Miller had
to be laid off to qualify for his severance benefit . . .”)
(emphasis added). Thus, his claim that he was a
“participant” is without foundation.
  Miller has failed to point to any evidence in the record
that indicates that the District Court’s findings regarding
the terms of the severance plan are “clear error.” In re
Unisys Sav. Plan Litig., 173 F.3d at 149. In fact, Miller’s
brief essentially acknowledges that the District Court’s
most critical factual findings were correct. Applying those
facts to the definition of “participant” in § 1002(7), we
conclude that Miller does not meet that definition.

                               III.
  Miller did not stay at Rite Aid long enough to be laid off
and thereby become eligible for severance benefits. Because
he voluntarily resigned, there is no possibility of his
becoming eligible for severance in the future. ERISA does
not define a “former employee of an employer . . . who”
might have “become eligible to receive a benefit” as a
“participant” entitled to sue. Therefore, having failed to
establish that he meets the definition of an ERISA
“participant” in 29 U.S.C. § 1002(7), Miller had no standing
to bring a claim against Rite Aid pursuant to ERISA, and
the District Court was without jurisdiction to rule on
Miller’s purported claim.8 Nonetheless, rather than dismiss
Miller’s claim for want of jurisdiction, the District Court
entered judgment in favor of Rite Aid on that claim. We
therefore vacate that Order and remand this case to the

8. For this reason, we do not reach the issue of whether Miller’s
supervisor, White, was properly acting as an “employer,” and not a
“fiduciary,” when he declined to fire Miller.
                                   15


District Court with instructions to dismiss Miller’s ERISA
claim.9

A True Copy:
        Teste:

                       Clerk of the United States Court of Appeals
                                   for the Third Circuit




9. On remand, the District Court is free to consider the implications, if
any, of this decision on any issues that may remain related to the state
law claim.